DETAILED ACTION
This Office Action is in response to Application filed 11 September 2019.
Claims 1-25 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 CFR 1.105 Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Applicant provided an IDS filed on 18 March 2020 with Transmittal Letter also filed on 18 March 2020.  The Transmittal Letter includes remarks that read “Applicant is aware of certain confidential activities provided to third parties which may constitute a disclosure or offer for sale and which occurred”.  The Examiner therefore requests 
Relevant Codes and MPEP sections
-35 USC 102(a) reads: 102(a) person shall be entitled to a patent unless—              
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

-MPEP 2152.02(c): Public use rejections under 35 U.S.C. 102(a)(1)  may be based on uses that are public anywhere in the world. While there is no requirement that the use or sale activity be by another, it should be noted that certain uses or sales are subject to the exceptions in 35 U.S.C. 102(b)(1), e.g., uses or sales by the inventor or a joint inventor (or have originated with the inventor) that precede the effective filing date by less than one year. See MPEP § 2154.02.
-MPEP 2152.02(d):
- Under pre-AIA  35 U.S.C. 102(b), if an invention was "on sale," patentability was precluded only if the invention was on sale "in this country." See MPEP § 2133.03(d). 
-The pre-AIA  35 U.S.C. 102(b)  "on sale" provision has been interpreted as including commercial activity even if the activity is secret. See MPEP § 2133.03(b), subsection III.A. AIA  35 U.S.C. 102(a)(1)  uses the same "on sale" term as pre-AIA  35 U.S.C. 102(b)  and is treated as having the same meaning.
-MPEP 2152.02(e):  Specifically, a claimed invention is not entitled to a patent if it was "otherwise available to the public" before its effective filing date. This "catch-all" provision permits decision makers to focus on whether the disclosure was "available to the public," rather than on the means by which the claimed invention became available to the public 
Requests for Information
-Do the activities relate to describing the invention in a printed publication, or to public use or any other activity which would make the invention available to the public before the effective filing date of the claimed invention? 
-Do the activities relate to a prior patent?
- Do the activities relate to a disclosure which would constitute a "printed publication" or which would fall within another category of prior art as defined in AIA  35 U.S.C. 102(a)(1)?
-The Examiner requests a specific description of the activities in order to determine if they would constitute an offer for sale within the meaning of MPEP 2133.03(b) or disclosures under 102(a)(1).  That is, what is the specific activity or activities alluded to in the Remarks and if details of such activity are not readily 
In addition, the Examiner requests the following information:
- What parties are involved in the activities?  
-What communication or series of communications took place between the parties?  
-When did the activity or activities occur? 
- Was it before the effective filing date of the claimed invention?  
- Was there an exchange of rights to the invention or part thereof? 
- Was there a use of the invention by the parties in the public? 
- Were any documents made available to the public prior to the effective filing date?

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to “a computer program product… comprising: a tangible storage medium readable by a processing circuit…”.  The specification does not use the specific language of “a tangible storage medium”, see paragraph 0077, instead it uses the language “computer readable storage medium”.  The language of the claim is inconsistent with the language of the specification.
	The word "storage" or "recording" have become insufficient to convey only statutory embodiments to one of ordinary skill in the art absent explicit and deliberate, limiting definition or clear differentiation between storage media and transitory media in the disclosure.  The language of the claim is inconsistent with the language of the specification.  The Examiner suggests amending the claims to read “A computer program product… comprising a computer readable storage medium…".
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S. C. § 101, Aug. 24, 2009; p. 2.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake et al., U.S. Patent App. Pub. 2011/0320862, hereinafter referred to as “Blake”.

Referring to claim 1, Blake discloses a computer implemented method of macro disablement of a cache memory bank (See paragraph 0006). - A computer-implemented method for memory macro disablement in a cache memory, the computer-implemented method comprising:
Blake discloses testing the macro of the cache memory bank to determine defects; and the memory is divided into multiple rows for each macro (See paragraphs 0004-0005, 0027, and 0037-0038). - identifying a defective portion of a memory macro of a cache memory bank, the cache memory bank being divided into at least two rows of a plurality of memory macros, the memory macro being associated with one of the at least two rows;
Blake discloses testing may include iterating through each line with a write operation at each line (See paragraphs 0004-0006, and 0038). - iteratively testing each line of the memory macro, the testing including attempting at least one write operation at each line of the memory macro;
Blake discloses the testing determines if there is defect, wherein defects may produce errors (See paragraph 0038). - determining that an error occurred during the testing; and
Blake discloses if the cache memory includes errors or has defects, it may disable portions; disabling write operations for a row of macros (See paragraph 0004-0006, 0017).  Blake discloses a logical mask to disable macros where macros have 

Referring to claim 2, Blake discloses testing with an Array Built in Self-Test (ABIST) (See paragraph 0038). - The computer-implemented method of claim 1, wherein the testing is an Array Built-in Self-Test (ABIST).

Referring to claim 3, Blake discloses determining if there is an overflow and activating a redundancy or redundant circuit (See paragraphs 0039-0040). - The computer-implemented method of claim 1, further comprising: determining that an error overflow exists for the memory macro; and responsively activating a redundant circuit within the memory macro.

Referring to claim 4, Blake discloses LRU selection logic that receives the logical mask (See paragraph 0025-0026). - The computer-implemented method of claim 1, wherein disabling write operations further includes outputting the logical bit mask to least recently used (LRU) selection logic of the cache memory.

Referring to claim 5, Blake discloses the cache on two chips, with each chip having half the cache and the logical mask is used to select a cache memory chip (See paragraphs 0021 and 0030). - The computer-implemented method of claim 1, wherein 

Referring to claim 6, Blake discloses the macro grouped into ROWs and are addressable via address bits (See paragraph 0027). - The computer-implemented method of claim 5, wherein one or more bits from the read address are used to select a subarray grouping within a subarray group in the selected half of the cache memory bank.

Referring to claim 7, Blake discloses the logical mask is based on the address and used to select a chip which has half the cache (See paragraphs 0021, 0026-0028, and 0030). - The computer-implemented method of claim 6, wherein a predetermined address bit selects a memory macro half within the selected subarray group.

Referring to claim 8, Blake discloses a system for macro disablement in a cache memory (See paragraph 0005). - A system for memory macro disablement in a cache memory, comprising: 
Blake discloses a cache memory bank multiple rows of macros (See paragraphs 0004-0005, 0027, and 0037-0038). - a cache memory bank, the cache memory bank being divided into multiple rows of a plurality of memory macros; 
Blake discloses a cache memory control unit in communication with the cache memory bank and the cache memory control unit includes a cache array mask register and a least recently used (LRU) selection logic unit (See paragraph 0005). - a cache 
Blake discloses testing the macro of the cache memory bank to determine defects (See paragraphs 0004-0005, 0027, and 0037-0038). - identifying a defective portion of a memory macro of the cache memory bank; 
Blake discloses testing may include iterating through each line with a write operation at each line (See paragraphs 0004-0006, and 0038). - iteratively testing each line of the memory macro, the testing including attempting at least one write operation at each line of the memory macro; 
Blake discloses the testing determines if there is defect, wherein defects may produce errors (See paragraph 0038). - determining if an error occurred during the testing; and 
Blake discloses if the cache memory includes errors or has defects, it may disable portions; disabling write operations for a row of macros (See paragraph 0004-0006, 0017).  Blake discloses a logical mask to disable macros where macros have compartments and address bits (See paragraph 0026-0028). - in response to determining the memory macro as being defective, disabling write operations for a portion of the cache memory bank that includes the memory macro by generating a logical mask that includes at least bits comprising a compartment bit, and read address bits.  

Referring to claim 9, Blake discloses testing with an Array Built in Self-Test (ABIST) (See paragraph 0038). - The system of claim 8, wherein the testing is an Array Built-in Self-Test (ABIST).  

Referring to claim 10, Blake discloses determining if there is an overflow and activating a redundancy or redundant circuit (See paragraphs 0039-0040). - The system of claim 8, wherein the method further comprises: determining if an error overflow exists for the memory macro; and responsively activating a redundant circuit within the memory macro.  

Referring to claim 11, Blake discloses LRU selection logic that receives the logical mask (See paragraph 0025-0026). -  The system of claim 8, wherein disabling write operations further includes outputting the logical bit mask to least recently used (LRU) selection logic of the cache memory.  

Referring to claim 12, Referring to claim 5, Blake discloses the cache on two chips, with each chip having half the cache and the logical mask is used to select a cache memory chip (See paragraphs 0021 and 0030). - The system of claim 8, wherein the logical mask selects a half of the cache memory bank based on the compartment bit.  

Referring to claim 13, Blake discloses the macro grouped into ROWs and are addressable via address bits (See paragraph 0027). - The system of claim 12, wherein 

Referring to claim 14, Blake discloses the logical mask is based on the address and used to select a chip which has half the cache (See paragraphs 0021, 0026-0028, and 0030). - The system of claim 13, wherein a predetermined address bit selects a memory macro half within the selected subarray group.  

Referring to claim 15, Blake discloses a computer program product for macro disablement of cache memory (See paragraph 0004).  Blake discloses the computer program product includes a tangible storage medium readable by a processing circuit and storing instructions (See paragraph 0004). -  A computer program product for memory macro disablement in a cache memory, comprising a tangible storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising: 
Blake discloses testing the macro of the cache memory bank to determine defects; and the memory is divided into multiple rows for each macro (See paragraphs 0004-0005, 0027, and 0037-0038). - identifying a defective portion of a memory macro of a cache memory bank, the cache memory bank being divided into at least two rows of a plurality of memory macros, the memory macro being associated with one of the at least two rows; 
Blake discloses testing may include iterating through each line with a write operation at each line (See paragraphs 0004-0006, and 0038). - iteratively testing each 
Blake discloses the testing determines if there is defect, wherein defects may produce errors (See paragraph 0038). - P201903655US01Page 26 of 30determining if an error occurred during the testing; and 
Blake discloses if the cache memory includes errors or has defects, it may disable portions; disabling write operations for a row of macros (See paragraph 0004-0006, 0017).  Blake discloses a logical mask to disable macros where macros have compartments and address bits (See paragraph 0026-0028). - in response to determining the memory macro as being defective, disabling write operations for a portion of the cache memory bank that includes the memory macro by generating a logical mask that includes at least bits comprising a compartment bit, and read address bits.  

Referring to claim 16, Blake discloses determining if there is an overflow and activating a redundancy or redundant circuit (See paragraphs 0039-0040). - The computer program product of claim 15, wherein the method further comprises: determining if an error overflow exists for memory macro; and activating a redundant circuit within the memory macro based on the determining.  

Referring to claim 17, Blake discloses LRU selection logic that receives the logical mask (See paragraph 0025-0026). - The computer program product of claim 15, 

Referring to claim 18, Blake discloses the cache on two chips, with each chip having half the cache and the logical mask is used to select a cache memory chip (See paragraphs 0021 and 0030). - The computer program product of claim 15, wherein the logical mask selects a half of the cache memory bank based on the compartment bit.  

Referring to claim 19, Blake discloses the macro grouped into ROWs and are addressable via address bits (See paragraph 0027). - The computer program product of claim 18, wherein one or more bits from the read address are used to select a subarray grouping within a subarray group in the selected half of the cache memory bank.  

Referring to claim 20, Blake discloses the logical mask is based on the address and used to select a chip which has half the cache (See paragraphs 0021, 0026-0028, and 0030). - The computer program product of claim 19, wherein a predetermined address bit selects a memory macro half within the selected subarray group.  

Referring to claim 21, Blake discloses testing with an Array Built in Self-Test (ABIST) (See paragraph 0038). - The computer program product of claim 15, wherein the testing is an Array Built- in Self-Test (ABIST).  

Referring to clam 22, Blake discloses a system for macro disablement in a cache memory (See paragraph 0005). A system for memory macro disablement in a cache memory, comprising:  P201903655US01Page 27 of 30
Blake discloses a cache memory bank multiple rows of macros (See paragraphs 0004-0005, 0027, and 0037-0038). - a cache memory bank, the cache memory bank being divided into multiple rows of a plurality of memory macros; 
Blake discloses a cache memory control unit in communication with the cache memory bank and the cache memory control unit includes a cache array mask register and a least recently used (LRU) selection logic unit (See paragraph 0005). - a cache memory control unit in communication with the cache memory bank, the cache memory control unit including a cache array mask register and a least recently used (LRU) selection logic unit, the cache memory control unit configured to perform a method, comprising: 
Blake discloses testing the macro of the cache memory bank to determine defects (See paragraphs 0004-0005, 0027, and 0037-0038). Blake discloses testing may include iterating through each line with a write operation at each line (See paragraphs 0004-0006, and 0038). Blake discloses the testing determines if there is defect, wherein defects may produce errors (See paragraph 0038). - detecting a failure in a memory macro in the cache memory bank; 
Blake discloses if the cache memory includes errors or has defects, it may disable portions; disabling write operations for a row of macros (See paragraph 0004-0006, 0017).  Blake discloses a logical mask to disable macros where macros have compartments and address bits (See paragraph 0026-0028). - in response to 

Referring to claim 23, Blake discloses the cache on two chips, with each chip having half the cache and the logical mask is used to select a cache memory chip (See paragraphs 0021 and 0030). - The system of claim 22, wherein the logical mask is used to select a half of the cache memory bank based on the compartment bit, and 
Blake discloses the macro grouped into ROWs and are addressable via address bits (See paragraph 0027). Blake discloses the logical mask is based on the address and used to select a chip which has half the cache (See paragraphs 0021, 0026-0028, and 0030). - to select a subarray group within the selected half of the cache memory bank based on the one or more predetermined address bits.  

Referring to claim 24, Blake discloses a computer program product for macro disablement of cache memory (See paragraph 0004).  Blake discloses the computer program product includes a tangible storage medium readable by a processing circuit and storing instructions (See paragraph 0004). - A computer-implemented method for memory macro disablement in a cache memory, the computer-implemented method comprising: 
Blake discloses testing the macro of the cache memory bank to determine defects; and the memory is divided into multiple rows for each macro (See paragraphs 
Blake discloses if the cache memory includes errors or has defects, it may disable portions; disabling write operations for a row of macros (See paragraph 0004-0006, 0017).  Blake discloses a logical mask to disable macros where macros have compartments and address bits (See paragraph 0026-0028). - in response to determining the memory macro as being defective, disabling write operations for a portion of the cache memory bank that includes the memory macro by generating a logical mask that comprises at least: a compartment bit, and one or more read address bits.  

Referring to claim 25, Blake discloses the cache on two chips, with each chip having half the cache and the logical mask is used to select a cache memory chip (See paragraphs 0021 and 0030). - The computer-implemented method of claim 24, wherein the logical mask is used to select a half of the cache memory bank based on the compartment bit, and 
Blake discloses the macro grouped into ROWs and are addressable via address bits (See paragraph 0027). Blake discloses the logical mask is based on the address and used to select a chip which has half the cache (See paragraphs 0021, 0026-0028, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2013/0080847 to Zorian et la
- Memory macro and testing of embedded memories
U.S. Patent App. Pub. 2013/0212449 to O’Connell
- Self-repairing memory with macros
U.S. Patent App. Pub. 2016/0239378 to Blake et al.
- Dynamic array masking with cache and macros


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        February 24, 2022


/GAIL O HAYES/Quality Assurance Specialist, Art Unit 2100                                                                                                                                                                                                        
/JOHN R COTTINGHAM/Director, Art Unit 2100